Opinion by
Mr. Justice Stewart,
This case is ripe for final adjudication only in case we accede to the view adopted by the court below, namely, that the gift over to the children of testator’s daughters upon the daughter’s death, was contingent upon their surviving their mother, and that under the terms of the gift children who died during the life of their mother took nothing. Were we to hold to the contrary, that the gift over upon the death of the mother vested in her children as they were born, a final disposition of the fund for distribution between the parties here contending could be made only as. the attitude of this appellant towards the fund .was definitely settled. Appellant was the second husband of the testator’s daughter, Louisa 8., to whom was given by the will a life interest in the fund. By her first husband she had one daughter, Louise Glading Stewart, still living,, a minor here represented by her guardian, to whom the entire fund has been distributed. Appellant’s claim is that having become the second husband of the testator’s daughter, Louise S., a child was born to himself and wife which survived its birth but a few moments of timé'and predeceased its mother by a day; that an equal share of the gift over vested in this child upon its birth, that by the law of inheritance this much of the estate passed to himself and wife, and upon the death of the latter intes*484tate he succeeded. Were we to hold that the gift was a vested remainder, it would yet remain for the appellant to establish his claim that the child through whom he claims had once been in life and being, capable of taking and transmitting an estate, a question about which there was serious contention in the court below, and in regard to which more or less testimony was taken. Because the adjudicating court was of opinion that the gift over was limited to children surviving their mother, it was thought unnecessary to make any finding of fact with réspect to the question raised. However confirmed the court was in its view that the gift over -was a contingent remainder it should have contemplated the possibility of this court adopting a different view, in which event findings of fact with respect to the disputed question above referred to, would be necessary to enable us to make final disposition of the case. What we have said is. not to be understood as indicating any present view as to the legal question involved. Our decision of the case must await further and fuller findings by the court below. Vacation of the decree appealed from is now ordered; the record is remitted for further proceeding, with leave to the parties to take further testimony with respect to this one question of fact.